                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                            Case No. 19CR3051-JM

                                          Plaintiff,
                        vs.
                                                            JUDGMENT OF DISMISSAL
Jose Eduardo Garcia,



                                       Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal ·of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      21:952 and 960 - Importation of Methamphetamine (Felony)




                                              ----·-·
Dated:    2/6/2020
                                                         o .     en S. Crawford
                                                        United States District Judge
